DETAILED ACTION
	For this Office action, Claims 1-8, 11-14, 16-24 and 26-33 are pending.  Claims 9, 10, 15 and 25 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 February 2022, regarding the respective grounds of rejection of Claims 1-8, 11-14, 16-24 and 26-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claims 1, 19 and 28 to further clarify and narrow the scope of the invention, including reciting that the control of a quantity of ozone generated is based on when the water is received by the user for consumption.  Upon further consideration, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 12, 14, 16, 18-20, 22, 24, 26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (herein referred to as “Rama”, US Pat Pub. 2016/0197364; found in IDS filed 03/09/2020) in view of Burris, US 5213773.
Regarding instant Claim 1, Rama discloses a system for providing water to a user for consumption (Abstract; Paragraph [0003]; ozonation of coolant for consumption by system, wherein coolant may be water) comprising:  one or more processors (Figure 2; Paragraph [0054]; controller 106); and one or more non-transitory memory storage devices storing computer instructions configured to run on the one or more processors (Paragraph [0054]; control of valves and ozone generator performed by controller 106) and perform operations comprising:  generating water with a water generating unit (Figure 2; Paragraph [0003]; Paragraph [0038]; Paragraph [0065]; fuel cell 102 generates water, which is circulated back to reservoir/water tank 110 as coolant); receiving, by a reservoir, water generated by the water generating unit (Figure 2; Paragraph [0038]; coolant reservoir 110 containing water); generating ozone with an ozone generator coupled to the reservoir (Figure 2; Paragraph [0038]; ozone generator 114 is controlled by controller 106 and discharges ozone to reservoir 110); and applying the ozone to the water (Figure 2; Paragraph [0054]; controller 106 adds ozone generated to the coolant/water in tank 110); wherein: generating the ozone comprises: controlling a quantity of the ozone generated; and controlling when the ozone is generated (Figure 2; Paragraph [0054]; Paragraph [0063]; Paragraph [0064]; controller 106 controls quantity of ozone administered to coolant, both by flow rate of ozone distributed to coolant and by controlling time period of ozone generation).  
However, the reference is silent on controlling a quantity of the ozone generated based on when the water is received by the user for consumption and when the ozone 
	Burris discloses a treatment of liquid on demand in the same field of endeavor as Rama, as it solves the mutual problem of treating water in a reservoir with ozone (Abstract; Figure 1).  Burris further discloses controlling both a quantity of the ozone generated and when the ozone is generated based on when the water is received by the user for consumption to provide ozonated water at the demand of a user (Col. 2, Line 65-Col. 3, Line 4; ozonation treatment performed on demand by user).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control of the quantity of the ozone generated and controlling when the ozone is generated of Rama by basing said control on when the water is received by a user for consumption as taught by Burris because Burris discloses such control provides ozonated water at the demand of the user (Burris, Figure 1; Col. 2, Lines 65-Col. 3, Line 4).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Rama further discloses wherein the operations further comprise:  measuring an ambient temperature proximal to where the ozone is to be applied to the water (Paragraph [0054]; temperature sensor 134 measures temperature from coolant reservoir 110); wherein: controlling the quantity of the ozone generated comprises at least adjusting the quantity of the ozone generated based on the ambient temperature measured proximal to where the ozone is to be applied to the water (Figure 2; 
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Rama further discloses wherein the operations further comprise:  measuring a concentration of micro-organisms where the ozone is to be applied to the water (Paragraph [0055]; controller 106 may be coupled to a bacteria level meter); wherein: controlling the quantity of the ozone generated comprises at least adjusting the quantity of the ozone generated based on the concentration of the micro-organisms where the ozone is to be applied to the water (Paragraph [0055]; Paragraph [0063]; Paragraph [0064]; Paragraph [0066]; ozone delivery may be adjusted based on detected bacteria levels).   
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Rama further discloses wherein controlling when the ozone is generated comprises at least generating the ozone for a period at a regular time interval (Paragraph [0063]; Paragraph [0064]; ozone is generated at preset time intervals).  
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Rama further discloses wherein the operations further comprise detecting a non-use interval of the water; wherein: controlling when the ozone is generated comprises: generating the ozone for a period of time based on detecting the non-use interval of the water (Paragraph [0062]; Paragraph [0063]; Paragraph [0064]; timers for ozonation indicate use/non-use of coolant ozonation; controller also initiates start-up protocol indicating non-use of system for a predetermined period of time).  
Regarding instant Claim 14, Claim 1, upon which Claim 14 is dependent, has been rejected above.  Rama further discloses wherein the operations further comprise:  detecting micro-organisms proximal to where the ozone is to be applied to the water (Paragraph [0055]; controller 106 may be coupled to a bacteria level meter); wherein: controlling when the ozone is generated comprises:  generating the ozone for a period of time based on detecting the micro-organisms proximal to where the ozone is to be applied to the water (Paragraph [0055]; Paragraph [0063]; Paragraph [0064]; Paragraph [0066]; ozone delivery may be adjusted based on detected bacteria levels).   
Regarding instant Claim 16, Claim 1, upon which Claim 16 is dependent, has been rejected above.  Rama further discloses wherein the operations further comprise:  detecting a maintenance event at the water generating unit has been completed; wherein: controlling when the ozone is generated comprises:  generating the ozone for a period of time based on detecting the maintenance event at the water generating unit has been completed (Paragraph [0062]; Paragraph [0063]; Paragraph [0064]; controller detects period of no service based on sensor outputs, start-up protocol provides for treatment after non-use or state of deactivation of system for events such as maintenance).  
Regarding instant Claim 18, Claim 1, upon which Claim 18 is dependent, has been rejected above.  Claim 1, upon which Claim 18 is dependent, has been rejected above.  Rama further discloses wherein the operations further comprise:  measuring an ambient temperature proximal to where the ozone is to be applied to the water (Paragraph [0054]; temperature sensor 134 measures temperature from coolant reservoir 110); wherein: controlling the quantity of the ozone generated comprises at 
Regarding instant Claim 19, Rama discloses a method of providing water from a water generating unit to a user for consumption being implemented via execution of computer instructions configured to run at one or more processors and configured to be stored at one or more non-transitory memory storage devices (Abstract; Figure 2; Paragraph [0003]; Paragraph [0054]; ozonation of coolant for consumption by system, wherein coolant may be water; controller 106; control of valves and ozone generator performed by controller 106), the method comprising:  generating ozone (Figure 2; Paragraph [0038]; ozone generator 114 is controlled by controller 106); generating water with a water generating unit (Figure 2; Paragraph [0003]; Paragraph [0038]; Paragraph [0065]; fuel cell 102 generates water, which is circulated back to reservoir/water tank 110 as coolant); and applying the ozone to the water (Figure 2; Paragraph [0054]; controller 102 adds ozone generated to the coolant/water in tank 110); wherein: generating the ozone comprises: controlling a quantity of the ozone generated; and controlling when the ozone is generated (Paragraph [0054]; Paragraph [0063]; Paragraph [0064]; controller controls quantity of ozone administered to coolant, both by flow rate of ozone distributed to coolant and by controlling time period of ozone generation).  
However, the reference is silent on controlling a quantity of the ozone generated based on when the water is received by the user for consumption and when the ozone is generated based on at least one of when the water is generated by the water generating unit and when the water generated by the water generating unit is received by the user for consumption.
	Burris discloses a treatment of liquid on demand in the same field of endeavor as Rama, as it solves the mutual problem of treating water in a reservoir with ozone (Abstract; Figure 1).  Burris further discloses controlling both a quantity of the ozone generated and when the ozone is generated based on when the water is received by the user for consumption to provide ozonated water at the demand of a user (Col. 2, Line 65-Col. 3, Line 4; ozonation treatment performed on demand by user).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control of the quantity of the ozone generated and controlling when the ozone is generated of Rama by basing said control on when the water is received by a user for consumption as taught by Burris because Burris discloses such control provides ozonated water at the demand of the user (Burris, Figure 1; Col. 2, Lines 65-Col. 3, Line 4).  
Regarding instant Claim 20, Claim 19, upon which Claim 20 is dependent, has been rejected above.  Rama further discloses comprising: measuring an ambient temperature proximal to where the ozone is to be applied to the water (Paragraph [0054]; temperature sensor 134 measures temperature from coolant reservoir 110); wherein: controlling the quantity of the ozone generated comprises at least adjusting the 
Regarding instant Claim 22, Claim 19, upon which Claim 22 is dependent, has been rejected above.  Rama further discloses wherein controlling when the ozone is generated comprises at least one of: generating the ozone for a period of time at a regular time interval (Paragraph [0063]; Paragraph [0064]; ozone is generated at preset time intervals).
Regarding instant Claim 24, Claim 19, upon which Claim 24 is dependent, has been rejected above.  Rama further discloses comprising: detecting a non-use interval of the water; wherein: controlling when the ozone is generated comprises: generating the ozone for a period of time based on detected non-use interval of the water (Paragraph [0062]; Paragraph [0063]; Paragraph [0064]; timers for ozonation indicate use/non-use of coolant ozonation; controller also initiates start-up protocol indicating non-use of system for a predetermined period of time).
Regarding instant Claim 26, Claim 19, upon which Claim 26 is dependent, has been rejected above.  Rama further discloses comprising:  detecting a maintenance event at the water generating unit has been completed; wherein: controlling when the ozone is generated comprises:  generating the ozone for a period of time based on detecting the maintenance event at the water generating unit has been completed (Paragraph [0062]; Paragraph [0063]; Paragraph [0064]; controller detects period of no 
Regarding instant Claim 28, Rama further discloses a system for providing water to a user for consumption (Abstract; Paragraph [0003]; ozonation of coolant for consumption by system, wherein coolant may be water) comprising:  a water supply system configured to make water available to a user (Figure 2; Paragraph [0003]; Paragraph [0038]; Paragraph [0065]; fuel cell 102 generates water, which is circulated back to reservoir/water tank 110 to be available to a user as coolant); and an ozone generator system configured to generate ozone and apply the ozone to the water prior to use of the water by the user; wherein: the water supply system comprises a water generating unit; the ozone generator system comprises an ozone generator control system; and the ozone generator control system is configured to control a quantity of the ozone generated and when the ozone is generated (Figure 2; Paragraph [0003]; Paragraph [0038]; Paragraph [0054]; Paragraph [0063]; Paragraph [0064]; Paragraph [0065]; fuel cell 102 generates water, which is circulated back to reservoir/water tank 110 as coolant; ozone generator 114 is controlled by controller 106; controller 106 adds ozone generated to the coolant/water in tank 110; controller 106 controls quantity of ozone administered to coolant, both by flow rate of ozone distributed to coolant and by controlling time period of ozone generation).  
However, the reference is silent on controlling a quantity of the ozone generated based on when the water is received by the user for consumption and when the ozone is generated based on at least one of when the water is generated by the water 
	Burris discloses a treatment of liquid on demand in the same field of endeavor as Rama, as it solves the mutual problem of treating water in a reservoir with ozone (Abstract; Figure 1).  Burris further discloses controlling both a quantity of the ozone generated and when the ozone is generated based on when the water is received by the user for consumption in order to provide ozonated water at the demand of a user (Col. 2, Line 65-Col. 3, Line 4; ozonation treatment performed on demand by user).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control of the quantity of the ozone generated and controlling when the ozone is generated of Rama by basing said control on when the water is received by a user for consumption as taught by Burris because Burris discloses such control provides ozonated water at the demand of the user (Burris, Figure 1; Col. 2, Lines 65-Col. 3, Line 4).  
Regarding instant Claim 31, Claim 28, upon which Claim 31 is dependent, has been rejected above.  Rama further discloses comprising:  a filter configured to filter the water after the ozone is applied to the water (Figure 2; Paragraph [0051]; filter 128).  

Claims 3, 4, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (herein referred to as “Rama”, US Pat Pub. 2016/0197364; found in IDS filed 03/09/2020) in view of Burris, US 5213773 as applied to claim 1 above, and further in view of Schulz et al. (herein referred to as “Schulz”, US Pat Pub. 2005/0249631; found in IDS filed 03/09/2020).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Rama discloses a plurality of sensors and monitored parameters in use with the controller, wherein said controller adjusts ozone delivery based on the sensors and monitored parameters (Paragraph [0037]; Paragraph [0054]; Paragraph [0062]; plurality of sensors and parameters monitored such as conductivity, temperature, and pressure).
	However, the combined references are silent on controlling the quantity of the ozone generated based on a CT value of the ozone.
	Schulz discloses a method and apparatus for ozone disinfection of water supply pipelines in the same field of endeavor as Rama, as it solves the mutual problem of disinfecting water with ozone (Abstract).  Schulz further discloses the use of a CT value that is indicative of higher effectiveness of disinfection of bacteria in water with a higher CT value, wherein the CT value is monitored to ensure a proper concentration of ozone for disinfection is present in the water for a given concentration of ozone (Abstract; Figure 1; Paragraph [0025]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controlling of the quantity of the ozone generated to further comprise controlling said quantity so a CT value of the ozone remains above a minimum CT value and a concentration of the ozone remains below a maximum concentration value as taught by Schulz because Schulz discloses such monitoring provides an indication of the effectiveness of the disinfection of the ozone based on concentration (Schulz, Abstract; Figure 1; Paragraph [0025]). 
Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the minimum CT value is 2; and the maximum concentration value is 0.4 parts per million (Schulz, Abstract; Figure 1; Paragraph [0025]; see that CT values in Figure 1 are maintained at least at a CT value of 2; concentration of ozone is maintained at 0.2 mg/L to 0.3 mg/L [or 2 to 3 ppm]).  
Regarding instant Claims 6 and 13, Claim 1, upon which Claims 6 and 13 are dependent, has been rejected above.  Rama discloses a plurality of sensors and monitored parameters in use with the controller, wherein said controller adjusts ozone delivery based on the sensors and monitored parameters (Paragraph [0037]; Paragraph [0054]; Paragraph [0062]; plurality of sensors and parameters monitored such as conductivity, temperature, and pressure).  Rama further discloses that such parameters are used to generate the ozone for a period of time based on detected water parameters (Paragraph [0066]; ozone generation may be adjusted based on bacteria levels or other detected parameters).
	However, the combined references are silent on controlling the quantity of the ozone generated based on a measured concentration of present ozone where the ozone is to be applied to the water.
	Schulz discloses a method and apparatus for ozone disinfection of water supply pipelines in the same field of endeavor as Rama, as it solves the mutual problem of disinfecting water with ozone (Abstract).  Schulz further discloses the monitoring of a concentration of present ozone where ozone is to be applied to water to ensure a 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controlling of the quantity of the ozone generated to further comprise measuring a concentration of present ozone where the ozone is applied to the water and adjusting the quantity of ozone based on said measuring as taught by Schulz because Schulz discloses such measuring ensures a proper concentration of ozone for optimal disinfection of the water to be treated (Schulz, Abstract; Figure 1; Paragraph [0025]; Paragraph [0036]).

Claims 5, 11, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (herein referred to as “Rama”, US Pat Pub. 2016/0197364; found in IDS filed 03/09/2020) in view of Burris, US 5213773 as applied to claims 1 and 19 respectively above, and further in view of Merritt, US Pat Pub. 2010/0083673 (found in IDS filed 03/09/2020).
Regarding instant Claims 5 and 11, Claim 1, upon which Claims 5 and 11 are dependent, have been rejected above.  Rama discloses a plurality of sensors and monitored parameters in use with the controller, wherein said controller adjusts ozone delivery based on the sensors and monitored parameters, including the monitoring of water parameters to ensure the water being treated is of a sufficient quality (Paragraph [0037]; Paragraph [0054]; Paragraph [0062]; plurality of sensors and parameters monitored such as conductivity, temperature, and bacteria level).  Rama further discloses that such parameters are used to generate the ozone for a period of time 
	However, the combined references are silent on detecting a weather event proximal to where the ozone is to be applied to the water.
	Merritt discloses a water production system and method with air bypass in the same field of endeavor as Rama, as it solves the mutual problem of monitoring and providing flow paths for generated water (Abstract; Paragraph [0053]).  Merritt further discloses the detection of a rain sensor that provides the controller of the chance of excess water that would affect the water generation system (Paragraph [0004]; Paragraph [0010]; Paragraph [0051]; Paragraph [0063]; rain sensor may be provided, which would provide system comprising water treatment of an excess water event).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the operations of Rama to further comprise the detection of a weather event proximal to where the ozone is to be applied to the water as taught by Merritt because Merritt discloses such detection would provide information on further excess water that may be introduced to the system and affect the treatment of the water within the system (Rama, Paragraph [0037]; Paragraph [0054]; Paragraph [0062]; Merritt, Paragraph [0004]; Paragraph [0010]; Paragraph [0051]; Paragraph [0063]; see Rama’s conductivity and bacteria sensors monitor water quality, wherein ozone is adjusted based on such monitoring).
Regarding instant Claims 21 and 23, Claim 19, upon which Claims 21 and 23 are dependent, have been rejected above.  Rama discloses a plurality of sensors and monitored parameters in use with the controller, wherein said controller adjusts ozone 
	However, the references are silent on detecting a weather event proximal to where the ozone is to be applied to the water.
	Merritt discloses a water production system and method with air bypass in the same field of endeavor as Rama, as it solves the mutual problem of monitoring and providing flow paths for generated water (Abstract; Paragraph [0053]).  Merritt further discloses the detection of a rain sensor that provides the controller of the chance of excess water that would affect the water generation system (Paragraph [0004]; Paragraph [0010]; Paragraph [0051]; Paragraph [0063]; rain sensor may be provided, which would provide system comprising water treatment of an excess water event).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the operations of Rama to further comprise the detection of a weather event proximal to where the ozone is to be applied to the water as taught by Merritt because Merritt discloses such detection would provide information on further excess water that may be introduced to the system and affect the treatment of the water within the system (Rama, Paragraph [0037]; Paragraph [0054]; Paragraph [0062]; Merritt, Paragraph [0004]; Paragraph [0010]; Paragraph [0051]; Paragraph [0063]; see .

Claims 17, 27, 29, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (herein referred to as “Rama”, US Pat Pub. 2016/0197364; found in IDS filed 03/09/2020) in view of Burris, US 5213773 as applied to claims 1, 19 and 28 respectively above, and further in view of Dorfman, US Pat Pub. 2016/0333553 (found in IDS filed 03/09/2020).
Regarding instant Claim 17, Claim 1, upon which Claim 17 is dependent, has been rejected above.  Rama discloses wherein the water generating unit comprises a condenser (Figure 2; Paragraph [0038]; coolant reservoir 110 serves as a condenser of collected liquid from fuel cell 102); wherein the operations further comprise at least applying the ozone to an interior surface of the condenser (Figure 2; Paragraph [0038]; Paragraph [0045]; see that ozone of predetermined amount flows through system including interior of coolant reservoir 110 and bypass conduit 116).
	However, Rama is silent on a condenser and a desiccation device.
	Dorfman discloses an atmospheric water generator system and method in the same field of endeavor as Rama, as it solves the mutual problem of providing generated water (Abstract).  Dorfman further discloses a condenser and a desiccation device that work together to control the humidity of a water generation process (Paragraph [0056]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water generating unit of Rama to further comprise the condenser and desiccation device, wherein ozone would be applied to the interior of 
Regarding instant Claim 27, Claim 19, upon which Claim 27 is dependent, has been rejected above.  Rama discloses wherein the water generating unit comprises a condenser (Figure 2; Paragraph [0038]; coolant reservoir 110 serves as a condenser of collected liquid from fuel cell 102); wherein the operations further comprise at least applying the ozone to an interior surface of the condenser (Figure 2; Paragraph [0038]; Paragraph [0045]; see that ozone of predetermined amount flows through system including interior of coolant reservoir 110 and bypass conduit 116).
	However, Rama is silent on a condenser and a desiccation device.
	Dorfman discloses an atmospheric water generator system and method in the same field of endeavor as Rama, as it solves the mutual problem of providing generated water (Abstract).  Dorfman further discloses a condenser and a desiccation device that work together to control the humidity of a water generation process (Paragraph [0056]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water generating unit of Rama to further comprise the condenser and desiccation device, wherein ozone would be applied to the interior of surface of either the condenser or the desiccation device (Rama, Paragraph [0038]; Paragraph [0045]; system may be operated to provide ozone to downstream units at a predetermined threshold), as taught by Dorfman because Dorfman discloses a 
Regarding instant Claim 29, Claim 28, upon which Claim 29 is dependent, has been rejected above.  Rama discloses wherein the water generating unit comprises a condenser (Figure 2; Paragraph [0038]; coolant reservoir 110 serves as a condenser of collected liquid from fuel cell 102); wherein the operations further comprise at least applying the ozone to an interior surface of the condenser (Figure 2; Paragraph [0038]; Paragraph [0045]; see that ozone of predetermined amount flows through system including interior of coolant reservoir 110 and bypass conduit 116).  Rama further discloses a reservoir (Figure 2; Paragraph [0038]; coolant reservoir 110).  
	However, Rama is silent on a condenser, a desiccation device and a heater.
	Dorfman discloses an atmospheric water generator system and method in the same field of endeavor as Rama, as it solves the mutual problem of providing generated water (Abstract).  Dorfman further discloses a condenser, a heater, and a desiccation device that work together to control the humidity of a water generation process (Paragraph [0056]; heater in adiabatic heat exchanger).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water generating unit of Rama to further comprise the condenser, heater and desiccation device connected together as taught by Dorfman because Dorfman discloses a condenser and desiccation device can control the humidity within the water generation unit (Dorfman, Paragraph [0056]).
Regarding instant Claim 32, Claim 29, upon which Claim 32 is dependent, has been rejected above.  The combined references further disclose wherein the condenser 
	Regarding instant Claim 33, Claim 29, upon which Claim 33 is dependent, has been rejected above.  The combined references further disclose wherein the ozone generator system is coupled to the desiccation device of the water generating unit to receive a process fluid output from desiccation device (Dorfman, Paragraph [0056]; Oh, Paragraph [0034]; ozone generator connected to devices used for generation of water based on detection of water generated, including fluid outputted by the desiccation device).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (herein referred to as “Rama”, US Pat Pub. 2016/0197364; found in IDS filed 03/09/2020) in view of Burris, US 5213773 as applied to claim 29 above, and further in view of Eplee et al. (herein referred to as “Eplee”, US Pat Pub. 2007/0028769; found in IDS filed 03/09/2020).
Regarding instant Claim 30, Claim 29, upon which Claim 30 is dependent, has been rejected above.  The combined references disclose a heater (Dorfman, Paragraph [0056]; adiabatic heat exchanger).  
	However, the reference is silent on the heater comprising a solar thermal heater.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heater of Rama by further having said heater comprise a solar thermal heater as taught by Eplee because Eplee discloses such a heater may run on solar power, a renewable energy source (Eplee, Paragraph [0009]; Paragraph [0135]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02/25/2022